Citation Nr: 1448097	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  10-07 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected chronic low back pain secondary to sacroilitis with degenerative arthritis changes (low back disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1992 to December 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Milwaukee, Wisconsin Department of Veteran Affairs (VA) Regional Office (RO) that continued a 40 percent rating for service connected low back disability.  Thereafter, jurisdiction of the Veteran's case was transferred to (and now rests with) the New Orleans, Louisiana VARO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The most recent VA examination in conjunction with the Veteran's present appeal was conducted in April 2010.  Since then, the Veteran has alleged that his condition has worsened.  The Board finds that there is a duty to obtain an updated VA examination regarding the severity of his service-connection back disability.  This examination will also be relevant to the question of the Veteran's employability, and thus, the issue of entitlement to TDIU must also be remanded.  The Board notes that the Veteran is currently service connected for residuals of a right leg varicose vein surgery (rated 0 percent) in addition to the low back disability presently on appeal.  

The record also indicates the Veteran has consistently reported urinary incontinence and similar symptoms which examiners have indicated as possibly related to his low back disability.  In the examination obtained upon remand, the examiner should fully address the Veteran's neurological complains, to include these complains of urinary incontinence.

Lastly, the Veteran has indicated that there are additional private records that are not currently of record.  Upon remand, these records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records.

2.  Arrange for the Veteran to be examined by an appropriate examiner to determine the current severity of his low back disability.  The examiner must review the entire record and conduct all tests or studies deemed necessary.  The examiner must note all pertinent features and findings of the Veteran's low back disability, to specifically include range of motion studies (as well as any additional functional limitation due to pain, weakness, fatigue, etc.).  

The examiner should also describe any neurological or radicular manifestations of his low back disability, to specifically include complaints of radiating pain to the legs and feet and urological complaints.  The examiner should describe the severity of any neurological disabilities identified.  The examiner should also obtain information regarding the Veteran's employment and note for the record how the disability affects his ability to work.

A complete rationale must accompany all opinions.

3.  Then, review the record and readjudicate the claims.  If any claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

